PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,657,861
Issue Date: May 19, 2020
Application No. 15/115,145
Filing or 371(c) Date: 28 Jul 2016
Attorney Docket No. GAO ET AL - 4 PCT
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed January 11, 2021 and resubmitted on January 29, 2021 which is being treated as a petition under 37 CFR 3.81(b)1 to correct the name of the assignees on the front page of the above-identified patent by way of a Certificate of Correction.

The request is GRANTED.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3210.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (703) 756-1814.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.


/Irvin Dingle/
Irvin Dingle     
Lead Paralegal Specialist     
Office of Petitions




    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.